PER CURIAM.
This cause is before us on appeal from judgments and sentences entered for 51 felony convictions. We affirm without discussion the judgments. However, we must reverse and remand for resentencing under the authority of Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991). We certify the following question as one of great public importance:
WHETHER SECTION 775.084(l)(a)l, FLORIDA STATUTES (SUPP.1988), WHICH DEFINES HABITUAL FELONY OFFENDERS AS THOSE WHO HAVE “PREVIOUSLY BEEN CONVICTED OF TWO OR MORE FELONIES,” REQUIRES THAT EACH OF THE FELONIES BE COMMITTED AFTER CONVICTION FOR THE IMMEDIATELY PREVIOUS OFFENSE.
BOOTH, SHIVERS and MINER, JJ„ concur.